Title: From Thomas Jefferson to Henry Lee, 14 March 1792
From: Jefferson, Thomas
To: Lee, Henry


          
            Sir
            Philadelphia Mar. 14. 1792.
          
          The President having referred to me your letter of Feb. 16. covering information from Dr. Taylor as president of the Commrs. of the Marine hospital at Norfolk, informing you that a wing of that hospital is in readiness to be delivered to Congress I am obliged to ask your further information on the subject. Is it a new proposition? If it is, we can find no provision made by any law for such a case. Or has any thing passed before between the state and general government on the subject? If there has, we have not been able to find any traces of it so as to resume the matter. Your information hereon is asked, that we may know what is to be done.—I have the honor to be with the most perfect respect & esteem Your Excellency’s most obedt. & most humble servt.,
          
            Th: Jefferson
          
        